DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    156
    379
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statements (IDS), dated 05/01/2020 and 01/04/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the Claims

The examiner acknowledges applicants filed amended claims on 08/24/2020. 
It appears that the claims are free of art and therefore, the claims 73-77 are allowable. See Reasons for Allowance below. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The instant application claims a process for the preparation of a compound of formula (III) from the compound of formula (IV) and compound of formula (V). 

The recited formula (III) in the claims of present application is a starting material for making the allowed compound in US 8,895,776 B2 [see claim 85], which did not claim a process for the preparation of compound of formula (III). The instant application is a child application of US 8,895,776 B2. 
Two separate searches have been done in the STN for the claimed invention. First one is the compound search of recited compound of formula (III) and the second one is the reaction search for making the compound of formula (III) from compounds of formula (IV) and (V). No applicable prior art were found. 
Accordingly, claims 73-77 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658